*1038In an action to recover damages for breach of contract, the defendant appeals from (1) an order of the Supreme Court, Orange County (Ritter, J.), dated November 16, 2009, which denied his motion for summary judgment dismissing the complaint and granted the plaintiffs cross motion for summary judgment on the issue of liability, and (2) an interlocutory judgment of the same court entered January 12, 2010, which, upon the order, is in favor of the plaintiff and against him on the issue of liability.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeals from the order and the interlocutory judgment must be dismissed because the right of direct appeal therefrom terminated with the entry of the final judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeals from the order and the interlocutory judgment are brought up for review and have been considered on the appeal from the final judgment (see CPLR 5501 [a] [1]; William J. Jenack Estate Appraisers & Auctioneers, Inc. v Rabizadeh, 98 AD3d —, 2012 NY Slip Op 06211 [2012] [decided herewith]). Skelos, J.P., Leventhal, Belen and Roman, JJ., concur.